Citation Nr: 1809980	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  07-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a scar, post-lipoma removal, epigastric area of the abdomen (abdomen scar).

2. Entitlement to a rating in excess of 10 percent for a scar, post-lipoma removal, lower back (back scar).

3. Entitlement to a rating in excess of 10 percent for scars, lipomas of the right shoulder, thighs (to include scrotum), left forearm and right upper back.

4. Entitlement to a compensable rating for scars, status post-lipoma removal, right forearm, chest, lumbar, and abdomen.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded these matters in November 2013 and January 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC) was issued in November 2017.


FINDINGS OF FACT

1. The Veteran's abdomen scar does not exceed 12 square inches, and the Veteran does not have three or four unstable or painful scars.

2. The Veteran's back scar does not exceed 12 square inches, and the Veteran does not have three or four unstable or painful scars.

3. The Veteran's lipoma scars of the right shoulder, thighs (to include scrotum), left forearm and right upper back doe note exceed 12 square inches and are not unstable or painful.

4. The Veteran's lipoma scars of the right forearm, chest, lumbar, and abdomen do not exceed six square inches; are not tender, unstable or painful; are not poorly nourished with repeated ulcerations; and do not limit the motion or function of the affected body part.


CONCLUSIONS OF LAW

1. The requirements for a rating in excess of 10 percent for an abdomen scar have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7801-7802, 7804 (2017); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2001).

2. The requirements for a rating in excess of 10 percent for a back scar have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7801-7802, 7804 (2017); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2001).

3. The requirements for a rating in excess of 10 percent for scars, lipomas of the right shoulder, thighs (to include scrotum), left forearm and right upper back have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 34.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7801-7802, 7804 (2017); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2001).

4. The requirements for a compensable rating for scars, status post-lipoma removal, right forearm, chest, lumbar, and abdomen have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7801-7802, 7804 (2017); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its January 2017 remand directives. VA provided a contracted compensation examination, which was conducted by a dermatologist. An SSOC was issued in November 2017. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran has multiple scars from lipoma removal. The Veteran contends that these scars itch and are painful.

At a VA examination in September 2005, the examiner noted that the Veteran had 28 lipomas removed from various parts of his body while in service: two from the right shoulder, three from the right thigh, two from the right forearm, two from the scrotum, two from the right chest, one from the right lumbar area, four from the right flank, three from the left flank, and two from the abdomen. The examiner noted that three of these scars were symptomatic: one scar on the Veteran's abdomen, one scar on the lower mid-back, and one on the right thigh. The remainder of the Veteran's scars were reported to be between one and one and a half inches, superficial, well-healed, and asymptomatic other than some tenderness and itching.

The notable scar on the Veteran's abdomen was reported to be three inches long and one eighth of an inch wide. There was no pain; it was not irregular, elevated,  depressed, or superficial; but it was deep. There was no limitation of motion or function, nor was it inflexible, but the Veteran reported that he had itching and burning when lifting and bending.

The examiner described the notable scar on the Veteran's right thigh as not unstable or painful, and it was not inflexible, but it was irregular, deep, and not superficial. The examiner noted that there was no limitation of motion or function, and that the Veteran reported he experienced burning and itching when he was lifting and bending.

The notable scar on the Veteran's lower mid-back was reported to be three inches long and one eighth of an inch wide. The Veteran reported tenderness, itching, and pulling when squatting or lifting, but the examiner noted that the Veteran did not display any pain on examination. The lower mid-back scar was irregular, but not unstable, elevated, deep, or depressed. The scar was superficial, was not inflexible, and there was no limitation of motion or function.

In January 2015, the Veteran was provided another VA examination. At this examination, the examiner made note of 34 scars: five on the Veteran's right upper extremity (none larger than three centimeters), six on the left upper extremity (none larger than ten centimeters), five on the right lower extremity (none larger than five centimeters), four on the left lower extremity (none larger than four centimeters), seven on the anterior trunk (none larger than seven centimeters), and eight on the posterior trunk (none larger than six centimeters).

The examiner noted that the Veteran did not exhibit pain in any of the scars, and none of the Veteran's scars were noted to be deep or unstable.

The Veteran was provided a final examination in October 2017. This examination was a contract compensation examination conducted by a dermatologist. At this examination, the Veteran reported that all of his scars were painful, but the examiner noted that the Veteran did not exhibit signs of pain or discomfort on palpation of the scars.

The examiner identified 29 scars from lipomas: five scars on the right upper extremity (none larger than six centimeters), five scars on the left upper extremity (none larger than six centimeters), three scars on the right lower extremity (none larger than six and one half centimeters), two scars on the left lower extremity (none larger than 5 centimeters), seven scars on the anterior trunk (none larger than seven and a half centimeters), and five scars on the posterior trunk (none larger than five centimeters).  

The examiner noted that most of the Veteran's scars were not keloidal or hypertrophic. However, the examiner did note two scars, one on the Veteran's lower back and one on the Veteran's right thigh were noted to have persistent or recurrent lipomas or perhaps angiolipomas that could be causing the Veteran pain.

The Board notes that there are discrepancies in the numbers and size of the Veteran's numerous lipoma scars. However, the Board finds that in applying the diagnostic codes, the number of the scars and the varying sizes do not change the Veteran's eligibility for a higher rating decision as the examiners consistently report that the Veteran's scars, other than those specifically noted by examiners, are not exhibiting signs of pain, and they are superficial, stable, and do not cause limitations of motion or function. As such, the Board finds that a remand for another VA examination for clarification is not necessary.

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders were amended on two occasions, effective July 31, 2002 and effective October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008). The Board will evaluate the Veteran's claim under the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of July 31, 2002 and October 23, 2008 in order to ascertain which version would accord the highest rating.

Prior to July 31, 2002, Diagnostic Code 7803 provided a 10 percent rating for superficial and poorly nourished scars with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).

Under Diagnostic Code 7804, a ten percent rating was warranted for scars that were superficial, and objectively tender and painful. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

According to Diagnostic Code 7805, in effect prior to October 2008, other scars were to be evaluated based on the limitation of function of the affected body part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The Rating Schedule prior to July 31, 2002 provides for a rating in excess of 10 percent for scars that are not on the face or the result of a burn when there is a limitation of function in the affected body parts. The Veteran's claims file and three VA examinations do not indicate that the Veteran's scars cause a limitation of function. As such, a rating in excess of 20 percent is not warranted.

The Board also finds that a compensable rating is not warranted for the Veteran's remaining scars of the right forearm, right chest, back, and abdomen. A compensable rating was warranted when scars were superficial, poorly nourished, and with evidence of repeated ulceration; when superficial scars were objectively tender or painful, or when there was limitation of function of the affected body part. The Veteran's treatment records and examinations do not indicate that the Veteran's remaining scars, though superficial, are poorly nourished, exhibited evidence of repeated ulceration, or limit the function of the affected body parts. 

The Board acknowledges that the Veteran reports that his scars are painful. However, it has been noted at three separate examinations that the Veteran displays no objective evidence of pain when his scars are clinically evaluated. As such, though the Veteran is competent to report pain, the Board finds the opinions of the examiners more probative as they, after a thorough clinical evaluation of the Veteran's scars, found no objective evidence of pain.

From July 31, 2002 to October 23, 2008, Diagnostic Code 7801 provided a 10 percent disability rating was warranted for scars that were deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters). A 20 percent rating was warranted for scars that were deep or that caused limited motion in an area or areas exceeding 12 square inches (77 square centimeters). A 30 percent rating was warranted for scars that were deep or that caused limited motion in an area or areas exceeding 72 square inches (465 square centimeters). A 40 percent rating was warranted for scars that were deep or that caused limited motion in an area or areas exceeding 144 square inches (929 square centimeters). A deep scar was defined as one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, note 2 (2008).

Under Diagnostic Code 7802, a 10 percent rating was warranted for superficial scars that did not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater. A superficial scar was defined as one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, note 2 (2008).

Under Diagnostic Code 7803, a 10 percent rating was warranted for superficial and unstable scars. An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803, note 1 (2008).

Under Diagnostic Codes 7804, a 10 percent rating was warranted for superficial scars that were painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

According to Diagnostic Code 7805, in effect prior to October 2008, other scars were to be evaluated based on the limitation of function of the affected body part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

From July 31, 2002 to October 23, 2008, the Rating Schedule allowed for a rating in excess of 10 percent if there was evidence of scars that were deep or cause limited motion and exceed 12 square inches or involved limitation of function of the affected body part. VA examinations do not indicate that any of the Veteran's scars caused a limitation in motion or function. Additionally, only two scars were noted to be deep by VA examiners, a scar on the Veteran's abdomen and a scar on the Veteran's right thigh. Both of these scars were three inches long and one eighth of an inch wide, not rising to an area of 12 square inches required for a rating in excess of 10 percent.

The Board also finds that a compensable rating is not warranted for the Veteran's remaining scars on the right forearm, right chest, back, and abdomen. A compensable rating was warranted when scars were deep or caused limited motion and exceeded an area of six square inches, when scars were superficial and do not cause limited motion but covered an area greater than 144 square inches, when scars were unstable and superficial, when scars were superficial and painful on examination, or when scars limited the function of the affected body part.

The Veteran's remaining scars on the right forearm, right chest, back, and abdomen do not limit motion or function, are not unstable or deep, and though superficial, do not cover an area that exceed 144 square inches. The Board acknowledges that the Veteran has reported that his scars itch and are painful. However, it has been noted at three separate examinations that the Veteran displays no objective evidence of pain when his scars are clinically evaluated. As such, though the Veteran is competent to report pain, the Board finds the opinions of the examiners more probative when they, after a thorough clinical evaluation of the Veteran's scars, found no objective evidence of pain.

Subsequent to October 23, 2008, under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters). A 20 percent rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 12 square inches (77 square centimeters). A 30 percent rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 72 square inches (465 square centimeters). A 40 percent rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 144 square inches (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful. Three or four scars that are unstable or painful warrant a 20 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s). 38 C.F.R. § 4.118, Diagnostic Code 7805.

As noted above, a rating in excess of 10 percent is only warranted when the Veteran's scars are deep and nonlinear, cover an area of at least 12 square inches, when the Veteran has three or four scars that are unstable or painful, or when the scars have a disabling effect on the affected body parts. Only the Veteran's scar on his abdomen and right thigh were noted to be deep, and these scars only measure three inches long and one eight of an inch wide, which does not constitute an area of at least 12 square inches. Furthermore, the preponderance of the evidence does not indicate that the Veteran's scars have a disabling effect on the affected body parts.

Additionally, despite the Veteran reporting that his scars are painful, VA examiners have consistently noted that the Veteran does not display any objective evidence of pain upon examination of his scars, and there is no evidence that any of the Veteran's scars are unstable. The Board finds the VA examinations to be more probative of the Veteran's pain, despite the Veteran's competence to report pain, as the opinions were provided after three separate clinical examinations of the Veteran's scars. The Board notes that the October 2017 examiner did note that two of the Veteran's scars (lower back and right thigh) had persistent or recurrent lipomas or perhaps angiolipomas, which the examiner noted could be causing the Veteran pain. However, a rating in excess of 10 percent requires three or four painful or unstable scars, and the preponderance of the evidence is against a finding that the Veteran has three or four painful scars.

The Board also finds that a compensable rating is not warranted for the Veteran's remaining scars on the right forearm, right chest, back, and abdomen. These scars are not deep, unstable, or painful, nor do they cover an area of at least 144 square centimeters. As such, a compensable rating for these scars is not warranted under the Rating Schedule since October 2008.


ORDER

Entitlement to a rating in excess of 10 percent for an abdomen scar is denied.

Entitlement to a rating in excess of 10 percent for a back scar is denied.

Entitlement to a rating in excess of 10 percent for scars, lipomas of the right shoulder, thighs (to include scrotum), left forearm and right upper back is denied.

Entitlement to a compensable rating for scars, status post-lipoma removal, right forearm, chest, lumbar, and abdomen is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


